 

Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Replimune, Inc. (the “Company”) and Jean Franchi (the “Executive”) as of
November 27, 2019.

 

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer, Treasurer, Secretary and Compliance Officer, and the Executive desires
to serve in such capacity on behalf of the Company.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

 

1.                 Employment.

 

(a)               Term. The initial term of this Agreement shall begin on
December 9, 2019 (the “Effective Date”) and shall continue for two years, unless
the Executive’s employment is sooner terminated in accordance with Sections 6,
7, 8, 9, 10, or 11. Unless earlier terminated, the term of this Agreement shall
automatically renew for periods of one year unless either party gives the other
party written notice at least 90 days prior to the end of the then existing term
that the term of this Agreement shall not be further extended. The period
commencing on the Effective Date and ending on the date on which the term of
this Agreement terminates is referred to herein as the “Term.”

 

(b)               Duties. During the Term, the Executive shall serve as the
Chief Financial Officer, Treasurer, Secretary and Compliance Officer of the
Company, with duties, responsibilities, and authority commensurate therewith,
and shall report to the Executive Chairman of the Company (the “Chairman”);
provided that the Executive may be required to report to the Chief Executive
Officer of the Company (the “CEO”), as determined by the Company in its sole
discretion. The Executive shall perform all duties and accept all
responsibilities incident to such position as may be reasonably assigned to the
Executive by the Chairman or the CEO, as applicable. The Executive represents to
the Company that the Executive is not subject to or a party to any employment
agreement, noncompetition covenant, or other agreement that would be breached
by, or prohibit the Executive from, executing this Agreement and performing
fully the Executive’s duties and responsibilities hereunder.

 

(c)               Best Efforts. During the Term, the Executive shall devote her
best efforts and full time and attention to promote the business and affairs of
the Company and its affiliated entities, and may be engaged in other business
activities only to the extent the Executive has received the prior written
consent of the Board of Directors of the Company (the “Board”) and such
activities do not materially interfere or conflict with the Executive’s
obligations to the Company hereunder, including, without limitation, obligations
pursuant to Section 15 below. The foregoing shall not be construed as preventing
the Executive from (1) serving on civic, educational, philanthropic or
charitable boards or committees and (2) managing personal investments, so long
as such activities are permitted under the Company’s code of conduct and
employment policies and do not violate the provisions of Section 15 below. As of
the Effective Date, the Executive is engaged in the business activities set
forth on Exhibit A, which have been approved by the Board.

 



 

 

 

(d)               Principal Place of Employment. The Executive understands and
agrees that her principal place of employment will be in the Company’s offices
located in the Boston, MA metropolitan area and that the Executive will be
required to travel for business in the course of performing her duties for the
Company.

 

2.                 Compensation.

 

(a)               Base Salary. During the Term, the Company shall pay the
Executive a base salary (“Base Salary”), at the annual rate of $425,000, which
shall be paid in installments in accordance with the Company’s normal payroll
practices. The Executive’s Base Salary shall be reviewed annually by the
Chairman or CEO, as applicable, pursuant to the normal performance review
policies for senior-level executives and may be adjusted from time to time as
the Compensation Committee of the Board (the “Compensation Committee”) deems
appropriate. The Compensation Committee may take any actions of the Board
pursuant to this Agreement.

 

(b)               Annual Bonus. The Executive shall be eligible to be awarded an
annual discretionary bonus for each fiscal year during the Term, based on the
establishment and attainment of individual and corporate performance goals and
targets established by the Compensation Committee (“Annual Bonus”) in its sole
discretion. The target amount of the Executive’s Annual Bonus for any fiscal
year during the Term is 40% of the Executive’s annual Base Salary. Any Annual
Bonus awarded shall be paid after the end of the fiscal year to which it
relates, at the same time and under the same terms and conditions as the bonuses
for other executives of the Company; provided that the Executive must be
employed in good standing on the date that Executive’s Annual Bonus is paid. The
Annual Bonus shall be subject to the terms of the annual bonus plan that is
applicable to other executives of the Company, including the requirement as to
continued employment in good standing, subject to the provisions of Section 7
below.

 

(c)               Sign-On Bonus. As an inducement for the Executive to join the
Company in the role of Chief Financial Officer, Treasurer, Secretary and
Compliance Officer, the Company shall pay the Executive a sign-on bonus in the
aggregate amount of $50,000 (the “Sign-On Bonus”). The Sign-On Bonus will be
paid in one lump sum within 30 days following the Effective Date, provided that
the Executive is employed on the payment date. The Sign-On Bonus shall not be
for services rendered, but is an incentive payment to encourage the Executive to
commence employment with the Company. As such, the Executive will be required to
repay the a prorated amount of the Sign-On Bonus paid to her if, prior to the
first anniversary of the Effective Date, the Executive’s employment terminates
either (1) by the Company for Cause (as defined below), or (2) by the Executive
for any reason other than Good Reason (as defined below). The prorated amount
shall be determined by multiplying the Sign-On Bonus by a fraction, the
numerator of which is the days between the Effective Date and the termination
date and the denominator of which is 365.

 



2

 

 

(d)               Stock Option. Subject to the approval of the Compensation
Committee, which has already been obtained contingent on the Executive’s
commencement of employment, the Executive will be granted a Nonqualified Stock
Option (as defined in the Replimune Group, Inc. 2018 Omnibus Incentive
Compensation Plan (the “Plan”)) to purchase 180,000 shares (the “Option”),
pursuant to the terms of the Company’s Plan and subject to the standard form of
Nonqualified Stock Option Award Agreement under the Plan. Vesting and
exercisability of the Option will be over four years from the date of grant with
25% vesting and becoming exercisable on the first anniversary of the date of
grant, and the remainder vesting and becoming exercisable monthly for three
years thereafter.

 

3.                  Retirement and Welfare Benefits. During the Term, the
Executive shall be eligible to participate in the Company’s health, life
insurance, long-term disability, retirement and welfare benefit plans, and
programs available to similarly-situated employees of the Company, pursuant to
their respective terms and conditions. Nothing in this Agreement shall preclude
the Company or any Affiliate (as defined below) of the Company from terminating
or amending any employee benefit plan or program from time to time after the
Effective Date.

 

4.                  Paid Time Off. During the Term, the Executive shall be
entitled to five weeks of paid time off, in accordance with the Company’s paid
time off policy, as may in effect from time to time. The Executive may use paid
time off for vacation, personal time, or sick time (in accordance with
applicable law).

 

5.                  Business Expenses. The Company shall reimburse the Executive
for all necessary and reasonable travel (which does not include commuting) and
other business expenses incurred by the Executive in the performance of her
duties hereunder in accordance with such policies and procedures as the Company
may adopt generally from time to time for executives.

 

6.                  Termination Without Cause; Resignation for Good Reason. The
Company may terminate the Executive’s employment at any time without Cause upon
30 days’ advance written notice. The Executive may initiate a termination of
employment by resigning without Cause or for Good Reason as described below.
Upon termination by the Company without Cause or resignation by the Executive
for Good Reason before or after the Change of Control Protection Period (as
defined below), if the Executive executes and does not revoke a written Release
(as defined below), the Executive shall be entitled to receive, in lieu of any
payments under any severance plan or program for employees or executives, the
following:

 

(a)               The Company will pay the Executive an amount equal to one
times the Executive’s annual Base Salary. Payment shall be made over the
12-month period following the termination date in installments in accordance
with the Company’s normal payroll practices. Payment will begin within 60 days
following the termination date, and any installments not paid between the
termination date and the date of the first payment will be paid with the first
payment.

 

(b)               The Company shall make a lump-sum payment within 60 days
following the termination date equal to the COBRA premiums that the Executive
would pay if she elected continued health coverage under the Company’s health
plan for the Executive and her dependents for the 12-month period following the
termination date, based on the COBRA rates in effect at the termination date.

 



3

 

 

(c)               The Company shall pay any other amounts earned, accrued, and
owing but not yet paid under Section 2 above and any benefits accrued and due
under any applicable benefit plans and programs of the Company (“Accrued
Obligations”), regardless of whether the Executive executes or revokes the
Release.

 

7.                  Change of Control Termination. Notwithstanding the
foregoing, upon termination by the Company without Cause or resignation by the
Executive for Good Reason, in each case on or within 12 months following a
Change of Control (as defined in the Plan, or a successor to the Plan) (the
“Change of Control Protection Period”), and provided that the Executive executes
and does not revoke a written Release, then the Executive shall be entitled to
receive, in lieu of any payments under Section 6 of this Agreement or any
severance plan or program for employees or executives, the following:

 

(a)               The Company will pay the Executive an amount equal to the sum
of (x) the Executive’s annual Base Salary, plus (y) the Executive’s target
Annual Bonus for the year of termination. Payment shall be made over the
12-month period following the termination date in installments in accordance
with the Company’s normal payroll practices. Payment will begin within 60 days
following the termination date, and any installments not paid between the
termination date and the date of the first payment will be paid with the first
payment.

 

(b)               The Company shall make a lump-sum payment within 60 days
following the termination date equal to the COBRA premiums that the Executive
would pay if she elected continued health coverage under the Company’s health
plan for the Executive and her dependents for the 12-month period following the
termination date, based on the COBRA rates in effect at the termination date.

 

(c)               The Company shall pay any Accrued Obligations, regardless of
whether the Executive executes or revokes the Release.

 

8.                  Cause. The Company may immediately terminate the Executive’s
employment at any time for Cause upon written notice to the Executive, in which
event all payments under this Agreement shall cease, except for any Accrued
Obligations.

 

9.                  Voluntary Resignation Without Good Reason. The Executive may
voluntarily terminate employment without Good Reason upon 30 days’ prior written
notice to the Company. In such event, after the effective date of such
termination, no payments shall be due under this Agreement, except that the
Executive shall be entitled to any Accrued Obligations.

 

10.              Disability. If the Executive incurs a Disability during the
Term, in accordance with applicable law, the Company may terminate the
Executive’s employment on or after the date of Disability. If the Executive’s
employment terminates on account of Disability, the Executive shall be entitled
to receive any Accrued Obligations. For purposes of this Agreement, the term
“Disability” shall mean the Executive is eligible to receive long-term
disability benefits under the Company’s long-term disability plan.

 

11.               Death. If the Executive dies during the Term, the Executive’s
employment shall terminate on the date of death and the Company shall pay any
Accrued Obligations to the Executive’s executor, legal representative,
administrator or designated beneficiary, as applicable. Otherwise, the Company
shall have no further liability or obligation under this Agreement to the
Executive’s executors, legal representatives, administrators, heirs or assigns
or any other person claiming under or through the Executive.

 



4

 

 

12.              Resignation of Positions. Effective as of the date of any
termination of employment for any reason, the Executive will be automatically
deemed to resign from all Company-related positions, including as an officer and
director of the Company and its parents, subsidiaries and Affiliates, as
applicable, and shall execute all documentation necessary to effectuate such
resignation(s).

 

13.              Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

 

(a)               “Cause” shall mean a determination by the Board that the
Executive (1) has breached this Agreement or any confidentiality,
nonsolicitation, noncompetition or inventions assignment agreement or
obligations with the Company; (2) committed an act of dishonesty, fraud,
embezzlement or theft; (3) engaged in conduct that causes, or is likely to
cause, material damage to the property or reputation of the Company; (4) failed
to perform satisfactorily the material duties of the Executive’s position (other
than by reason of Disability) after receipt of a written warning from the Board;
(5) committed a felony or any crime of moral turpitude; or (6) materially failed
to comply with the Company’s code of conduct or employment policies.

 

(b)               “Good Reason” shall mean the occurrence of one or more of the
following without the Executive’s consent, other than on account of the
Executive’s Disability:

 

(1)               A material diminution by the Company of the Executive’s
authority, duties or responsibilities;

 

(2)               A material and permanent change in the geographic location at
which the Executive must perform services under this Agreement (which, for
purposes of this Agreement, means relocation of the offices of the Company at
which the Executive is principally employed to a location that increases the
Executive’s commute to work by more than 50 miles);

 

(3)               A material diminution in the Executive’s Base Salary, other
than a general reduction in Base Salary that affects all similarly-situated
executives in substantially the same proportions;

 

(4)               Any action or inaction that constitutes a material breach by
the Company of this Agreement; or

 

(5)               The Company elects not to renew the Term of this Agreement
pursuant to Section 1(a) above for any reason other than Cause or Disability and
does not offer the Executive continued employment on substantially similar terms
as set forth in this Agreement.

 

The Executive must provide written notice of termination for Good Reason to the
Company within 30 days after the event constituting Good Reason. The Company
shall have a period of 30 days in which it may correct the act or failure to act
that constitutes the grounds for Good Reason as set forth in the Executive’s
notice of termination. If the Company does not correct the act or failure to
act, the Executive’s employment will terminate for Good Reason on the first
business day following the Company’s 30-day cure period. If the Executive does
not provide written notice of termination for Good Reason to the Company within
30 days after an event constituting Good Reason, then the Executive will be
deemed to have waived the Executive’s right to terminate for Good Reason with
respect to such event.

 



5

 

 

(c)               “Release” shall mean a separation agreement and general
release of any and all claims against the Company and all related parties with
respect to all matters arising out of the Executive’s employment by the Company,
and the termination thereof (other than claims for any entitlements under the
terms of this Agreement or under any plans or programs of the Company under
which the Executive has accrued and is due a benefit). The Release will be in a
standard form determined by and acceptable to the Company and shall include the
Restrictive Covenants set forth in Section 15.

 

14.              Section 409A.

 

(a)               This Agreement is intended to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and its corresponding
regulations, or an exemption thereto, and payments may only be made under this
Agreement upon an event and in a manner permitted by section 409A of the Code,
to the extent applicable. Severance benefits under this Agreement are intended
to be exempt from section 409A of the Code under the “short-term deferral”
exception, to the maximum extent applicable, and then under the “separation pay”
exception, to the maximum extent applicable. Notwithstanding anything in this
Agreement to the contrary, if required by section 409A of the Code, if the
Executive is considered a “specified employee” for purposes of section 409A of
the Code and if payment of any amounts under this Agreement is required to be
delayed for a period of six months after separation from service pursuant to
section 409A of the Code, payment of such amounts shall be delayed as required
by section 409A of the Code, and the accumulated amounts shall be paid in a
lump-sum payment within 10 days after the end of the six-month period. If the
Executive dies during the postponement period prior to the payment of benefits,
the amounts withheld on account of section 409A of the Code shall be paid to the
personal representative of the Executive’s estate within 60 days after the date
of the Executive’s death.

 

(b)               All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under section
409A of the Code. For purposes of section 409A of the Code, each payment
hereunder shall be treated as a separate payment, and the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the fiscal year of a payment. Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive’s designating the fiscal year of payment of any amounts of deferred
compensation subject to section 409A of the Code, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year.

 

(c)               All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement be for expenses incurred during the period specified in this
Agreement, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a fiscal year not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other fiscal year,
(iii) the reimbursement of an eligible expense be made no later than the last
day of the fiscal year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits not be subject to
liquidation or exchange for another benefit.

 



6

 

 

15.              Restrictive Covenants.

 

(a)               Noncompetition. The Executive agrees that during the
Executive’s employment with the Company and its Affiliates and the one-year
period following the date on which the Executive’s employment terminates for any
reason (the “Restriction Period”), the Executive will not, without the Board’s
express written consent, engage (directly or indirectly) in any Competitive
Business in the Restricted Area. The term “Competitive Business” means any
activities or services conducted by any third party with respect to the
research, development, marketing, manufacturing or sale of oncolytic
immunotherapies that are similar to the activities or services the Executive has
performed (or gained Proprietary Information about (as defined below)) at any
time during the last two years of the Executive’s employment with the Company.
The term “Restricted Area” means the United States of America, Canada and
countries within Europe, in respect of which the Company or any of its
Affiliates has material business operations as of the date on which the
Executive’s employment terminates and in which the Executive has provided
services or had a material presence or influence at any time during the last two
years of the Executive’s employment with the Company or its Affiliates. The
Executive agrees that this offer of employment, and the Base Salary provided for
in Section 2(a), the Annual Bonus percentage opportunity provided for in Section
2(b), the separation benefits provided for in Section 6 and the Change of
Control Termination benefits provided for in Section 7, are fair and reasonable
consideration for Executive’s compliance with this Section 15(a). The Executive
understands and agrees that, given the nature of the business of the Company and
its Affiliates and the Executive’s position with the Company, the foregoing
geographic scope is reasonable and appropriate and that more limited
geographical limitations on this non-competition covenant are therefore not
appropriate. For purposes of this Agreement, the term “Affiliate” means the
Company’s sole shareholder, any subsidiary of the Company or other entity under
common control with the Company. The Company shall not enforce this Section
15(a) if it terminates the Executive’s employment without Cause as defined in
Section 13(a).

 

(b)               Nonsolicitation of Company Personnel. The Executive agrees
that during the Restriction Period, the Executive will not, either directly or
through others, hire or attempt to hire any employee, consultant or independent
contractor of the Company or its Affiliates, or solicit or attempt to solicit
any such person to change or terminate his or her relationship with the Company
or an Affiliate or otherwise to become an employee, consultant or independent
contractor to, for or of any other person or business entity, unless more than
12 months shall have elapsed between the last day of such person’s employment or
service with the Company or Affiliate and the first day of such solicitation or
hiring or attempt to solicit or hire. If any employee, consultant or independent
contractor is hired or solicited by any entity that has hired or agreed to hire
the Executive, such hiring or solicitation shall be conclusively presumed to be
a violation of this subsection (b).

 



7

 

 

(c)               Nonsolicitation of Business Partners. The Executive agrees
that during the Restriction Period, the Executive will not, either directly or
through others, solicit, divert or appropriate, or attempt to solicit, divert or
appropriate for the benefit of a Competitive Business, any (1) business partner
or (2) prospective business partner of the Company or an Affiliate who is or was
identified through leads developed during the course of the Executive’s
employment or service with the Company, in each case, with whom the Executive
was involved as part of the Executive’s job responsibilities during the
Executive’s employment or service with the Company, or regarding whom the
Executive learned Proprietary Information (as defined below) during the
Executive’s employment or service with the Company.

 

(d)               Proprietary Information. At all times, the Executive will hold
in strictest confidence and will not disclose, use, lecture upon or publish any
of the Proprietary Information (defined below) of the Company or an Affiliate,
except as such disclosure, use or publication may be required in connection with
the Executive’s work for the Company or as described in Section 15(e) below, or
unless the Company expressly authorizes such disclosure in writing. “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company and its Affiliates and shareholders,
including but not limited to information relating to financial matters,
investments, budgets, business plans, marketing plans, personnel matters,
business contacts, products, processes, know-how, designs, methods,
improvements, discoveries, inventions, ideas, data, programs, and other works of
authorship. Proprietary Information does not include information which (1) was
disclosed in response to a valid order by a court or other governmental body,
where the Executive provided the Company with prior written notice of such
disclosure, (2) was or becomes generally available to the public other than as a
result of disclosure by the Executive or any of the Executive’s agents, advisors
or representatives, (3) was within the Executive’s possession prior to its being
furnished to the Executive by or on behalf of the Company, provided that the
source of the information was not bound by a confidentiality agreement with the
Company or otherwise prohibited from transmitting the information to Executive
by a contractual, legal or fiduciary obligation, or (4) was or becomes available
to the Executive on a non-confidential basis from a source other than the
Company or its representatives, provided that such source is not bound by a
confidentiality agreement with the Company or otherwise prohibited from
transmitting the information to the Executive by a contractual, legal or
fiduciary obligation.

 

(e)               Reports to Government Entities. Nothing in this Agreement
shall prohibit or restrict the Executive from initiating communications directly
with, responding to any inquiry from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the Equal
Employment Opportunity Commission, the Department of Labor, the National Labor
Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, any agency Inspector General or any other federal, state
or local regulatory authority, or from making other disclosures that are
protected under the whistleblower provisions of state or federal law or
regulation. The Executive does not need the prior authorization of the Company
to engage in conduct protected by this subsection, and the Executive does not
need to notify the Company that the Executive has engaged in such conduct.
Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose trade secrets to their attorneys, courts, or government officials in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

 



8

 

 

(f)                Work Made for Hire; Inventions Assignment. The Executive
agrees that all inventions, innovations, improvements, developments, methods,
designs, analyses, reports, and all similar or related information which relates
to the Company’s or its Affiliates’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by the Executive while employed by the Company (“Work
Product”) belong to the Company. The Executive acknowledges that, by reason of
being employed by the Company at the relevant times, to the extent permitted by
law, all of the Work Product consisting of copyrightable subject matter is “work
made for hire” as defined in 17 U.S.C. § 101 and such copyrights are therefore
owned by the Company. To the extent that the foregoing does not apply, the
Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive’s entire right, title, and interest in and to all
Work Product and intellectual property rights therein, including, without
limitation, the right to sue, counterclaim, and recover for all past, present,
and future infringement, misappropriation, or dilution thereof, and all rights
corresponding thereto throughout the world. The Executive will promptly disclose
such Work Product to the Board and perform all actions reasonably requested by
the Board (whether during or after the Term) to establish and confirm such
ownership (including, without limitation, executing assignments, consents,
powers of attorney and other instruments). If requested by the Company, the
Executive agrees to execute any inventions assignment and confidentiality
agreement that is required to be signed by Company employees generally. Nothing
contained in this Agreement shall be construed to reduce or limit the Company’s
rights, title, or interest in any Work Product or intellectual property rights
so as to be less in any respect than that the Company would have had in the
absence of this Agreement. The Executive understands that this Agreement does
not, and shall not be construed to, grant the Executive any license or right of
any nature with respect to any Work Product or intellectual property rights or
any Proprietary Information, materials, software, or other tools made available
to the Executive by the Company.

 

(g)               Return of Company Property. Upon termination of the
Executive’s employment with the Company for any reason, and at any earlier time
the Company requests, the Executive will (1) deliver to the person designated by
the Company all originals and copies of all documents and property of the
Company or an Affiliate that is in the Executive’s possession or under the
Executive’s control or to which the Executive may have access, (2) deliver to
the person designated by the Company all Company property, including keys, key
cards, access cards, identification cards, security devices, employer credit
cards, network access devices, computers, cell phones, smartphones, PDAs,
pagers, fax machines, equipment, manuals, reports, files, books, compilations,
work product, e-mail messages, recordings, disks, thumb drives or other
removable information storage devices, hard drives, and data, and (3)  to the
extent that the Executive made use of the Executive’s personal electronics
(e.g., laptop, iPad, telephone, thumb drives, etc.) during employment with the
Company, permit the Company to delete all Company property and information from
such personal devices. The Executive will not reproduce or appropriate for the
Executive’s own use, or for the use of others, any property, Proprietary
Information or Work Product.

 



9

 

 

16.              Legal and Equitable Remedies.

 

(a)               Because the Executive’s services are personal and unique and
the Executive has had and will continue to have access to and has become and
will continue to become acquainted with the Proprietary Information of the
Company and its Affiliates, and because any breach by the Executive of any of
the restrictive covenants contained in Section 15 would result in irreparable
injury and damage for which money damages would not provide an adequate remedy,
the Company shall have the right to enforce Section 15 and any of its provisions
by injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 15. The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 15 are unreasonable
or otherwise unenforceable.

 

(b)               The Executive irrevocably and unconditionally (1) agrees that
any legal proceeding arising out of this Agreement shall be brought solely in
the United States District Court for the District of Massachusetts, or if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in the State of Massachusetts, (2) consents to the
exclusive jurisdiction of such court in any such proceeding, and (3) waives any
objection to the laying of venue of any such proceeding in any such court. The
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers.

 

(c)               Notwithstanding anything in this Agreement to the contrary, if
the Executive breaches any of the Executive’s obligations under Section 15, the
Company shall be obligated to provide only the Accrued Obligations, and all
payments under Section 2, Section 6, or Section 7 hereof, as applicable, shall
cease. In such event, and in addition to any legal and equitable remedies
permitted by law, the Company may require that the Executive repay all amounts
theretofore paid to her pursuant to Sections 6 and 7 hereof (other than Sections
6(c) and 7(c)), and in such case, the Executive shall promptly repay such
amounts on the terms determined by the Company.

 

17.              Survival. The respective rights and obligations of the parties
under this Agreement (including, but not limited to, under Sections 15 and 16)
shall survive any termination of the Executive’s employment or termination or
expiration of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

18.              No Mitigation or Set-Off. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced regardless of whether the
Executive obtains other employment. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.

 



10

 

 

19.              Section 280G. In the event of a change in ownership or control
under section 280G of the Code, if it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would constitute an “excess parachute payment”
within the meaning of section 280G of the Code, the aggregate present value of
the Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below) if and only if the Accounting Firm (described
below) determines that the reduction will provide the Executive with a greater
net after-tax benefit than would no reduction. No reduction shall be made unless
the reduction would provide Executive with a greater net after-tax benefit. The
determinations under this Section shall be made as follows:

 

(a)               The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Payments under this
Agreement without causing any Payment under this Agreement to be subject to the
Excise Tax (defined below), determined in accordance with section 280G(d)(4) of
the Code. The term “Excise Tax” means the excise tax imposed under section 4999
of the Code, together with any interest or penalties imposed with respect to
such excise tax.

 

(b)               Payments under this Agreement shall be reduced on a
nondiscretionary basis in such a way as to minimize the reduction in the
economic value deliverable to the Executive. Where more than one payment has the
same value for this purpose and they are payable at different times, they will
be reduced on a pro rata basis. Only amounts payable under this Agreement shall
be reduced pursuant to this Section.

 

(c)               All determinations to be made under this Section shall be made
by an independent certified public accounting firm selected by the Company and
agreed to by the Executive immediately prior to the change-in-ownership or
-control transaction (the “Accounting Firm”). The Accounting Firm shall provide
its determinations and any supporting calculations both to the Company and the
Executive within 10 days of the transaction. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive. All of the
fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section shall be borne solely by the Company.

 

20.              Notices. All notices and other communications required or
permitted under this Agreement or necessary or convenient in connection herewith
shall be in writing and shall be deemed to have been given when hand-delivered
or mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):

 

If to the Company, to:

 

Replimune Inc.

18 Commerce Way

Woburn, MA 01801

Attn: Executive Chairman

 

with a copy to:

 

Morgan, Lewis & Bockius LLP
One Federal Street

Boston, MA 02110

Attn: Gitte Blanchet

 



11

 

 

If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

21.              Withholding. All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state, and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or regulation.
The Executive shall bear all expense of, and be solely responsible for, all
federal, state, and local taxes due with respect to any payment received under
this Agreement.

 

22.              Remedies Cumulative; No Waiver. No remedy conferred upon a
party by this Agreement is intended to be exclusive of any other remedy, and
each and every such remedy shall be cumulative and shall be in addition to any
other remedy given under this Agreement or now or hereafter existing at law or
in equity. No delay or omission by a party in exercising any right, remedy or
power under this Agreement or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.

 

23.              Assignment. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, executors, administrators, legal representatives, successors,
and assigns of the parties hereto, except that the duties and responsibilities
of the Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company may
assign its rights, together with its obligations hereunder, in connection with
any sale, transfer or other disposition of all or substantially all of its
business and assets, and such rights and obligations shall inure to, and be
binding upon, any successor to the business or any successor to substantially
all of the assets of the Company, whether by merger, purchase of stock or assets
or otherwise, which successor shall expressly assume such obligations, and the
Executive acknowledges that in such event the obligations of the Executive
hereunder, including but not limited to those under Section 15, will continue to
apply in favor of the successor.

 

24.              Company Policies. This Agreement and the compensation payable
hereunder shall be subject to any applicable clawback or recoupment policies,
share trading policies, and other policies that may be implemented by the Board
from time to time with respect to officers of the Company.

 



12

 

 

25.              Indemnification. In the event the Executive is made, or
threatened to be made, a party to any legal action or proceeding, whether civil
or criminal, including any governmental or regulatory proceedings or
investigations, by reason of the fact that the Executive is or was a director or
officer of the Company or any of its Affiliates, the Executive shall be
indemnified by the Company, and the Company shall pay the Executive’s related
expenses when and as incurred, to the fullest extent permitted by applicable law
and the Company’s articles of incorporation and bylaws. During the Executive’s
employment with the Company or any of its Affiliates and after termination of
employment for any reason, the Company shall cover the Executive under the
Company’s directors’ and officers’ insurance policy applicable to other officers
and directors according to the terms of such policy.

 

26.              Entire Agreement; Amendment. This Agreement sets forth the
entire agreement of the parties hereto and supersedes any and all prior
agreements and understandings concerning the Executive’s employment by the
Company. This Agreement may be changed only by a written document signed by the
Executive and the Company.

 

27.              Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement, which can be given
effect without the invalid or unenforceable provision or application, and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

28.              Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive and procedural laws
of Massachusetts without regard to rules governing conflicts of law.

 

29.              Acknowledgements. The Executive acknowledges (a) that the
Company hereby advises her to consult with legal counsel prior to signing this
Agreement, (b) that she has had a full and adequate opportunity to read and
understand the terms and conditions contained in this Agreement, (c) that she
has been provided with this Agreement a minimum of 10 business days prior to the
date this Agreement becomes effective, and (d) that the post-employment
noncompetition and nonsolicitation provisions are supported by fair and
reasonable consideration.

 

30.              Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original, but all of which together shall constitute one instrument.

 

(Signature Page Follows)

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  REPLIMUNE, INC.       /s/ Philip Astley-Sparke   Name: Philip Astley-Sparke  
Title: Executive Chairman   Date: November 27, 2019       EXECUTIVE       /s/
Jean Franchi   Name: Jean Franchi       Date: November 27, 2019

 



14

 

 

Exhibit A

 

Biophytis SA (member of the Board of Directors)

 

Visionary Technologies (member of the Board of Directors)

 

Merrimack Pharmaceuticals (consultant pursuant to a Consulting Agreement dated
June 25, 2019)

 



15

 